DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim(s) 1 & 12 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1 & 12 none of the prior art references when cited separately or together discloses "A fixture for holding a hollow barrel-shaped part, comprising an interior surface and an opening on one side, in a fixed position, the fixture comprising: a body configured to removably fit inside the hollow barrel-shaped part through the opening on the one side of the hollow barrel-shaped part; a set of support rings coupled to the body, each support ring comprising a respective peripheral channel; and a bladder tube engaged with the peripheral channel of the support ring and inflatable to directly contact and press against only a portion of the interior surface of the hollow barrel-shaped part to hold the hollow barrel-shaped part in a fixed position when the body is inside the hollow barrel-shaped part and the bladder is inflated wherein: the set of support rings comprises a first support ring and a second support ring space apart along a central axis; the first support ring comprises a first plurality of structural supports; the second support ring comprises a second plurality of structural supports; the body comprises a plurality of fin-shaped panels coupled between the first support ring and the second support ring; and each fin-shaped panel extends from a respective first structural support in the first plurality of structural supports to a respective second structural support in the second plurality of structural supports along a length of the central axis." and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claim(s) 1 & 12, the closest prior is art Chen et al. (US 20090035470 A1) but fails to disclose limitations listed above.
Claims 2-11, 13-15, 22-24, & 26-27 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 11, 2022